DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species A, drawn to Fig. 1, currently claims 1-3, in the reply filed on 07/14/2022 is acknowledged. The traversal is on the ground(s) that “a proper search and examination of the elected species would cover substantially the same search classes/subclasses as a search and examination of the non-elected species”. This is not found persuasive because text search queries relevant to the elected species would not necessarily be relevant to the non-elected species and vice versa. Furthermore, different text search queries are expected to yield different sets of prior art documents relevant to the different species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “each of the plurality of optical sensors corresponds to each of the plurality of detection periods” in lines 2-3. It is unclear whether each optical sensor corresponds to one detection period or to all detection periods. The Examiner suggests -- each of the plurality of optical sensors corresponds to [[each]] a corresponding one of the plurality of detection periods --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20150234540 A1) in view of Pemberton-Pigott (US 20120068971 A1).
As recited in independent claim 1, Sasaki shows an operation method (see Fig. 1) of an electronic device (“medical image display apparatus 100” [0045] with a UI unit 101), wherein the electronic device 100 comprises a plurality of optical sensors (“sensors 109” [0045]) and a plurality of light-emitting elements (“BLs 106” [0045], wherein BL stands for backlight) disposed adjacent (wherein the word adjacent is broadly interpreted to include backlights which are nearby but not necessarily directly adjacent) to the plurality of optical sensors 109, and the operation method of the electronic device 100 comprises: a first optical sensor (sensor 109 at the edge of a region covered by a film in Fig. 5, for example) outputting a driving signal (sensor value) when dimming (see Fig. 5, wherein the intensity of each backlight is controlled; see especially “REGION WHERE FILM IS PLACED IS … ALLOWED TO EMIT LIGHT WITH HIGHER BRIGHTNESS … THAN OTHER REGION” in Fig. 5) the plurality of light-emitting elements (BLs 106) adjacent to (but not necessarily directly adjacent to) the first optical sensor (sensor 109 at the edge of a region covered by a film in Fig. 5, for example).
As recited in independent claim 1, Sasaki is silent regarding whether said operation method is for sensing an optical signal, and providing the optical signal to a first optical sensor of the plurality of optical sensors.
As recited in independent claim 1, Pemberton-Pigott shows providing an optical signal (see 802 in Fig. 8) to a first optical sensor 502 of a plurality of optical sensors (“optical depression sensor comprises one or more optical devices 502, such as one or more optical emitters and/or receivers, also known as detectors, that detect depression of the touch-sensitive display 118 through detection of changes in reflections of light” [0035]).
Moreover, the Examiner finds that optical signals were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to provide an optical signal to the first optical sensor of Sasaki so that the optical signal may be sensed as suggested by Pemberton-Pigott. The rationale is as follows: one of ordinary skill in the art would have had reason to detect depression and touch location on the touchable display surface of Sasaki so as to provide touch location and depression input to the UI unit of Sasaki as taught by Pemberton-Pigott (“detect depression of the touch-sensitive display 118 through detection of changes in reflections of light emitted toward the touch sensitive display 118” and “The location of the optical device 502 may optionally be utilized to determine the touch location”, see [0035]; note that Pemberton-Pigott’s methods are for use with a GUI, see “User-interaction with a graphical user interface is performed through the touch-sensitive overlay 114. The processor 102 interacts with the touch-sensitive overlay 114 via the electronic controller 116. Information, such as text, characters, symbols, images, icons, and other items that may be displayed or rendered on a portable electronic device, is displayed on the touch-sensitive display 118” [0021]). 

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2: The closest prior art references of record are Sasaki (US 20150234540 A1), Pemberton-Pigott (US 20120068971 A1), and Aoki et al (US Pat. No. 9753596 B2). Aoki et al disclose a plurality of detection periods (see “Sensing” at each Tb in Fig. 12, for example); however, Aoki et al further teach turning off a backlight (see Fig. 12; see also col. 13 line 64-col. 14 line 3, “the backlight BL is controlled so as to be turned off in the sensing period Tb. In the sensing period Tb, all of the light-emitting diodes LD are turned off. In this manner, it is possible to prevent image disturbance caused by unintended transmittance change in the dimming area B because of a drive signal Stx supplied to the dimming panel AP in the sensing period Tb”) during each and every detection period Tb. Aoki et al teach away from modifying the combination of Sasaki and Pemberton-Pigott in such a way as to arrive at the device of claim 2, which recites “the plurality of optical sensors detect during the plurality of detection periods, and the plurality of light-emitting elements adjacent to the plurality of optical sensors are dimmed during the corresponding detection periods” in the last 4 lines. Light-emitting elements which are off are not construed as “dimmed”.
Regarding claim 3: The closest prior art references of record are Sasaki (US 20150234540 A1), Pemberton-Pigott (US 20120068971 A1), and Aoki et al (US Pat. No. 9753596 B2). Aoki et al disclose a plurality of detection periods (see “Sensing” at each Tb in Fig. 12, for example); however, Aoki et al further teach turning off a backlight (see Fig. 12; see also col. 13 line 64-col. 14 line 3, “the backlight BL is controlled so as to be turned off in the sensing period Tb. In the sensing period Tb, all of the light-emitting diodes LD are turned off. In this manner, it is possible to prevent image disturbance caused by unintended transmittance change in the dimming area B because of a drive signal Stx supplied to the dimming panel AP in the sensing period Tb”) during each and every detection period Tb. Aoki et al teach away from modifying the combination of Sasaki and Pemberton-Pigott in such a way as to arrive at the device of claim 3, which recites “all the plurality of optical sensors detect during a detection period, and all the plurality of light-emitting elements are dimmed during the detection period.” Light-emitting elements which are off are not construed as “dimmed”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
07/22/2022